In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00122-CR



                       DEQURIOUS MARQUISE ROBBINS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 115th District Court
                                   Marion County, Texas
                                   Trial Court No. F15226




                          Before Morriss, C.J., Stevens and Carter,* JJ.




____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                                 ORDER

            DeQurious Marquise Robbins appeals from his conviction of aggravated robbery and his

resulting twenty-seven-year sentence. Robbins’s notice of appeal was filed October 12, 2021.

The clerk’s record was filed November 5, 2021, and the reporter’s record was filed

December 15, 2021, making the appellant’s brief originally due January 14, 2022. Robbins

failed to file a brief or a motion to extend time in which to file a brief. By letter dated January

24, 2022, this Court advised Oscar William Loyd, appointed counsel for Robbins, that Robbins’s

brief was late and afforded him fourteen additional days in which to file the brief, resulting in a

final due date of February 8, 2022.

            On January 25, 2022, Loyd filed what purported to be an Anders1 brief on Robbins’s

behalf. By letter dated January 25, 2022, this Court advised Loyd that, although we received the

document purporting to be an Anders brief, we could not file it as such because it did not comply

with Anders. In our letter, we reminded Loyd that the final due date to file a compliant brief was

February 8, 2022, and further advised that failure to file a revised brief correcting the

deficiencies set out in our letter could result in abatement to the trial court pursuant to Rule 38.8

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.8.

            Because a compliant brief has not been filed, we abate this case to the trial court for a

status hearing pursuant to Rule 38.8(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 38.8(b)(2). Specifically, the trial court is directed to determine whether Robbins still

desires to prosecute this appeal. Assuming Robbins still desires to prosecute the appeal, the trial


1
    Anders v. California, 386 U.S. 738 (1967).
                                                    2
court is directed to determine (1) why Robbins’s appellate brief has not been filed and

(2) whether Loyd has abandoned the appeal. The trial court is directed to make appropriate

findings and recommendations and to have a record of the proceedings prepared. The record

must include any findings made by the trial court. Based on that record, this Court will take

appropriate action to ensure that Robbins’s rights are protected. The trial court may also address

any other matters it deems appropriate. The hearing is to be conducted within fifteen days of the

date of this order.

        The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

        All appellate timetables are stayed and will resume on our receipt of (1) a brief that

complies with Anders or (2) the supplemental appellate record.

        IT IS SO ORDERED.

                                                  BY THE COURT

Date: April 12, 2022




                                                 3